 1   JOHN F. WARD (pro hac vice)
     jward@kelleydrye.com
 2   MICHAEL J. ZINNA (pro hac vice)
     mzinna@kelleydrye.com
 3   LEE BRENNER (State Bar No. 180235)
     lbrenner@kelleydrye.com
 4   DAVID FINK (State Bar No. 169212)
     dfink@kelleydrye.com
 5   DAVID G. LINDENBAUM (pro hac vice)
     dlindenbaum@kelleydrye.com
 6   WHITNEY M. SMITH (pro hac vice)
     wsmith@kelleydrye.com
 7   ANDREW DUBIN (State Bar No. 292645)
     adubin@kelleydrye.com
 8   KELLEY DRYE & WARREN LLP
     101 Park Avenue
 9   New York, New York 10178
     Telephone      212-808-7800
10   Facsimile      973-503-5950
     Attorneys for Plaintiff ZOMM, LLC
11

12   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
13   LUANN L. SIMMONS (S.B. #203526)
     lsimmons@omm.com
14   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28ᵗʰ Floor
15   San Francisco, California 94111-3823
     Telephone:     +1 415 984 8700
16   Facsimile:     +1 415 984 8701
     Attorneys for Defendant
17   APPLE INC.
18                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
19
                                  OAKLAND DIVISION
20

21   ZOMM, LLC,                             Case No. 4:18-cv-04969-HSG
22                      Plaintiff,           STIPULATED REQUEST FOR
                                             COURT ORDER TO MODIFY
23         v.                                BRIEFING SCHEDULE FOR
                                             DEFENDANT’S MOTION TO
24   APPLE INC.,                             DISMISS PLAINTIFF’S NON-PATENT
                                             CAUSES OF ACTION AND STAY
25                      Defendant.           PLAINTIFF’S PATENT CAUSE OF
                                             ACTION AND TO ADJOURN
26                                           HEARING DATE
27

28
                                                     STIPULATED REQUEST FOR ORDER
                                                             Case No. 4:18-cv-04969-HSG
 1          Pursuant to the Civil Local Rules 6-2 and 7-12, Plaintiff Zomm, LLC (“Plaintiff”) and
 2   Defendant Apple Inc. (“Defendant”) hereby file this stipulation, requesting an order to modify the
 3   briefing schedule on Defendant’s Motion to Dismiss Plaintiff’s Non-Patent Causes of Action and
 4   Stay Plaintiff’s Patent Cause of Action (“Motion”) and to adjourn the hearing date for the Motion
 5   until March 21, 2019. In support of this request, and as set forth in the accompanying declaration
 6   of Michael J. Zinna, the parties state as follows:
 7              1. On December 3, 2018, Defendant filed the Motion. (Dkt. No. 45.)
 8              2. Pursuant to Civil Local Rule 7-3, Plaintiff’s Opposition to the Motion would be
 9                  due on December 17, 2018. Defendant’s Reply in Support of the Motion would be
10                  due on December 24, 2018. The hearing on the Motion is currently set for March
11                  14, 2019.
12              3. In light of the upcoming winter holidays, the parties have agreed to extend the
13                  briefing schedule for the Motion as follows:
14                      a. Plaintiff’s Opposition to the Motion will be due January 9, 2019.
15                      b. Defendant’s Reply in Support of the Motion will be due January 28, 2019.
16              4. To accommodate pre-existing travel plans of Plaintiff’s lead counsel, the parties
17                  further agree to adjourn the hearing date for the Motion until March 21, 2019,
18                  subject to the Court’s convenience.
19              5. The change in the briefing schedule does not impact the hearing date for the
20                  Motion and the modest seven-day adjournment of the hearing date will not delay
21                  the overall resolution of the Motion.
22              6. This is the first request the parties have made to modify the briefing schedule on
23                  this Motion and to adjourn the hearing date. The requested changes will not
24                  impact any other deadlines scheduled in the case.
25

26

27

28                                                             Haywood S. Gilliam, Jr.
                                                      -2-      United States District Court Judge
 1   Dated: December 14, 2018     KELLEY DRYE AND WARREN LLP
 2

 3                                By:/s/ Michael J. Zinna
                                                Michael J. Zinna
 4                                Attorneys for Plaintiff
                                  ZOMM, LLC
 5

 6   Dated: December 14, 2018     O’MELVENY & MYERS LLP
 7

 8                                By:/s/ Luann L. Simmons
                                                Luann L. Simmons
 9                                Attorneys for Defendant
                                  APPLE INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        Haywood S. Gilliam, Jr.
                                -3-       United States District Court Judge
 1                                     CERTIFICATE OF SERVICE
 2          I certify that all counsel of record is being served on December 14, 2018, with a copy of
 3   this document via the Court’s CM/ECF system.
 4                                                                   Michael J. Zinna
 5

 6

 7                                       FILER’S ATTESTATION
 8          Pursuant to Local Rule 5-1(i)(3), I hereby attest that the other signatory listed, on whose
 9   behalf the filing is submitted, concurs in the filing’s content and has authorized the filing.
10                                                                   Michael J. Zinna
11

12                                                 ORDER
13          PURSUANT TO STIPULATION, IT IS SO ORDERED.
14

15                                                  ________________________________________
     DATED: 12/17/2018                               Haywood S. Gilliam, Jr.
16
                                                     U.S. District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                                       STIPULATED REQUEST FOR ORDER
                                                                               Case No. 4:18-cv-04969-HSG
